Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.    	Applicants’ arguments and amendments filed on 11/15/2021,overcomes the rejections of record. However, claim 23 was not clearly addressed and therefore, even if the new grounds of rejection as set forth below are necessitated by applicants’ amendment, the following action is made non-final.
Any objections and/or rejections made in the previous action, and not repeated below, are hereby withdrawn.

Status of the application
3.	Claims 1-20, 23, 25-32 are pending in this application.
Claims 1-17, 25-32 have been withdrawn.
Claim 18 has been amended. 
Claims 18-20 and 23 have been rejected.

Claim Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action.


5. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
a. 	Determining the scope and contents of the prior art.
b.	 Ascertaining the differences between the prior art and the claims at issue.
c.	 Resolving the level of ordinary skill in the pertinent art.
d. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	 Claims 18-19, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Suk et al. (KR 2015/0055703 A) in view of Lee et al. USPN 2008 /0210789 and further in view of NPL Hee et al. (English Translation of KR 10078475B1; Appl No. KR 20070092113A) in view of Sakai et al. US 2004/0161524 and in view of NPL WU et al. (in English translation of CN 101623442A) and further in view of NPL vortex vibrating ball mill ( MTI Corporation, 1994).


small MW ginseng from all kinds of ginseng including red ginseng also (at least under pages 7-9) Under “First step Fermentation step) and adding fermentation enzyme beta glucosidase (page 7 first two lines) and fermenting with a fermentation strain (at least in page 7 paragraph 2) in order to make final fermented red ginseng product and it can be in powder concentrated form also (page 7 last para and page 9 last three paragraphs). Therefore, it meets claim 18 (d) and (e).
Suk et al. also discloses that ginseng powder into fermented product having low - molecular form which (low MW ginsenosides) provides multi-benefits for using ginseng (in page 4 Under Description, paragraph 2) and fermented a low MW also additionally provides the benefit of an increased absorption in the body (page 5 paragraph 2) and can be used for many food preparations e.g. to be used for ‘fermentation sake’ (page 6 paragraph 1), fermentation syrup (page 7 paragraph 7).
Suk et al. is silent about (i) step 18 (a) - (c).
With respect to steps 18 (a), Lee et al. discloses a method of preparing micronized ginseng powder via mechanical grinding following the steps of first step of crude grinding to make 140-150 micron size of ginseng powder ( at least in Fig 1, claim 1 of Lee et al.) to meet ‘coarsely grinding ginseng ” to meet claim 18 (a).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Suk et al. to include the teaching of Lee et al. to perform grinding crudely (i.e. “coarse grinding”) in order to have coarsely ground particles suitable for the next step of treatment.

One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify NPL Suk et al. in view of secondary prior arts to include the teaching of NPL Hee et al. to perform far IR treatment in order to reduce moisture effectively (at least in Abstract of NPL Hee et al.) and increase (enhance) the quality of the product (at least on page 9 lines 6-10 of NPL Hee et al.).
It is to be noted that NPL Hee et al. does not mention the claimed drying condition of 1-4 hours using IR heating. However the motivation to modify NPL Suk et al. by NPL Hee et al. are because of (a) to reduce moisture and (b) to increase quality of the product. The claimed 1-4 hours can be addressed by considering these two motivations using result effective variable and discussed below.
(a)  It is known that temperature and time are inversely proportional e.g. if temperature is made higher time is reduced to attain desired moisture content.  Therefore, as because the duration (time) depends on the temperature of heating in order to have desired moisture content, it is considered as result effective variable. 
Absent showing of unexpected results, the specific amount of drying time is not considered to confer patentability to the claims. As the moisture content, quality depends on drying condition and temperature and time are inversely proportional which 
(b) It is to be noted that the disclosed improved quality as disclosed by NPL Hee et al. includes (at least on page 9 lines 6-10 of NPL Hee et al.) antioxidant property also  and as evidenced by applicants specification ([0118]-[0120]). 
Therefore, we can also address the far IR treatment provides an enhanced quality (motivation) and the time of treatment to achieve this specific property can be addressed using result effective variable. 
Absent showing of unexpected results, the specific amount of enhanced quality of red ginseng product is not considered to confer patentability to the claims. As the amount of increased physiological activity (as determined by antioxidant activity as evidenced by applicants specification, [0118]-[0120]), which are variables that can be modified among others, by adjusting the amount of treatment time, the precise amount 
With respect to amended claim 18 (c), Lee et al. also discloses a method of preparing micron-sized ginseng powder ([0013] and fig 1) which has superior quality and is used for desired application ([0007], even if in background section, ‘desired application’ and superior quality is a common known fact).
Suk et al. and Lee et al. are silent about further steps of step (c) of amended claim 18.
Sakai et al. discloses that plant material including ginseng ([0056]) can be made with small particle size from 1 micron to 100 micron ([0084]) and it can include vibrator (i.e. vortex), ultrasonic shredder etc. ([0082]-[0084]).
Sakai et al. is silent about low temperature condition.
NPL Wu et al. discloses modern high-tech methods low-temperature air-jet crushing technology are used at low temperature to achieve a particle size of about 6.3-

It is to be noted that the ultrasonic shredder etc. of Sakai et al. ([0082]-[0084]) and modern high-tech methods low-temperature air-jet crushing technology as disclosed by NPL Wu et al. can include the ultrasonic shredder.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify NPL Suk et al. in view of secondary prior arts to include the teaching of Sakai et al. in order to have ultrasonic shredder to make small particles having 1-100 micron size ([0056], [0084] of Sakai et al.) and in combination with the teaching of NPL Wu et al. who discloses modern high-tech methods low-temperature as ultrasonic shredder with air-jet crushing technology are used at low temperature to achieve a particle size of about 6.3-5 micron (at least under “summary of invention”, 3rd paragraph and in claims 1, 2) and combined low- temperature air-jet crushing technology cold condition, provides the restoration and protection of the loss of volatile compounds (Abstract, last few lines).
According to MPEP 2143.01, Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. In re Kahn, 441 F.3d 977, 986, 78 USPQe2d 1329, 1335 (Fed. Cir. 2006) (discussing rationale underlying the motivation- suggestion-teaching test as a guard against using hindsight in an obviousness analysis).

Therefore, it is considered as result effective variable.
Absent showing of unexpected results, the specific amount of cooling temperature (however, should be around zero degree C) is not considered to confer patentability to the claims. As the cooling temperatures are variables that can be modified, among others, by adjusting the cooling temperature, source, apparatus set up etc., in order to treat specific type of the compound to be treated e.g. if the volatile material is stable at below zero degree C, the cooling condition can be set at that desired temperature, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount cooling temperature, however, around zero or less in Suk et al., to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired cold condition of the treatable product having specific temperature sensitive volatile components to have the proper protection of restoration of the integrity of the final product etc.  (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the 
Regarding vortex, as claimed in claim 18, claim 18 recites “vortex” and Sakai et al. discloses “vessel vibrating mill”, vibrating ball mill, planetary ball mill ([0082] of Sakai) but not vortex.
It is to be noted that the “vortex, by definition is “something that resembles whirlpool” and provides angular velocity (Marian Webster Dictionary).
Therefore, e.g. vessel vibrating mill or planetary ball mill are known to provide this property. 
As mentioned in the office action above that Sakai et al. discloses that plant material including ginseng ( [0056]) can be made with small particle size from 1 micron to 100 micron ([0084]) and it can include vibrator (i.e. vortex), ultrasonic shredder etc. ([0082]-[0084]).
(Additionally), It is also disclosed by NPL vortex vibration ball mill that “vibrating ball mill” includes vortex when it serves the purpose of milling with vortex vibration is necessary (page 1, and see Fig 1). Therefore, ball mill can include vortex also in order to perform desired milling purpose.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Suk et al. in view of Lee et al., NPL Hee et al. , Sakai et al. and NPL Wu et al. to include the teaching of NPL vortex vibration ball mill in order to serve the purpose of milling with vortex vibration as necessary (in NPL vortex vibration ball mill, page 1, and see Fig 1) in order to perform desired milling of the product at this step.

8.	 Regarding claim 19, Lee et al. discloses that crude ginseng powder is obtained by using rotator ([0023]). Even if rotation speed is not mention for this particular
step, however the speed for the next step of ‘finely ground’ powder formation is 100-400 rpm ([0024]). Therefore, it is understood that this speed can be used (i.e. do not deteriorate quality) to process red ginseng.
It is within the skill of one of ordinary skill in the art to optimize the speed at the step of making coarsely ground red ginseng also in order to have the desired coarsely ground powder can be made.
Absent showing of unexpected results, the specific amount of rotation speed is not considered to confer patentability to the claims. As the rotation speeds variables that can be modified, among others, by adjusting the amount of time of rotation, without loss of product quality etc., the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the speed of rotator in Lee et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g. to achieve the desired size ground ginseng particles etc. (In re Boesch, 617 F.2d. 272, 205 USPQ215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

et al. to perform grinding within the disclosed rpm to achieve the desired size ground ginseng particles ready for the next step.

9. 	Regarding claim 23, Suk et al. in view of secondary prior arts do not specifically disclose the vibration frequency and amplitude of about the ultrasonic waves used for treating Ginseng. It is to be noted that claim 23 can be interpreted as ultrasonic waves have the physical characteristics property of having a vibration frequency of 15to 20 KHz and an amplitude of 5 to 50 micron. Therefore, it is within the skill of one of ordinary skill in the art to optimize the vibration frequency and amplitude of Suk et al. in view of Lee et al. and NPL Hee et al. and Sakai et al. and NPL WU et al. in order to achieve the desired induction of collision among particles of red ginseng to get desired finely ground final product of independent claim 18 from which claim 23 depends on.
Therefore, it is considered as result effective variable. 
Absent showing of unexpected results, the specific amount of  vibration frequency and an amplitude of ultrasonic waves are not considered to confer patentability to the claims. As the  vibration frequency and an amplitude of ultrasonic waves that can be modified, among others, by adjusting these for specific  ultrasonic waves, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would . 


10. 	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Suk et al. (KR20150055703 A) in view of Lee et al. USPN 2008 /0210789 and further in view of NPL Hee et al. (English Translation of KR 10078475B1; Appl No. KR 20070092113A) in view of Sakai et al. US 2004/0161524 and in view of NPL WU et al. (in English translation of CN 101623442A) and further in view of NPL vortex vibrating ball mill ( MTI Corporation, 1994) as claimed in claim 18 and further in view of evidence given by NPL far IR.

11. 	Regarding claim 20, it is known that far infrared rays have the wavelength which starts from 20 or more micron and includes the ranges between 20-40 micron as is evidenced by NPL Far IR (page 1) and also is evidenced by applicants own specification as claimed in claim 20.

Response to arguments
12.	Applicants’ arguments and amendments have been considered. Accordingly, examiner used result effective variable to address the amended claim 18 with the claim limitation for a period of 1-4 hours”. However, examiner maintained the rejections of record using the identical combinations of prior arts of record to show prima facie case of obviousness. The reasons and arguments are addressed below.
Applicants primarily argued that
 (i) the combinations of prior arts do not address the amended claim limitation of “radiating far infrared rays at the coarsely ground red ginseng for a period of 1 to 4 hours to increase physiological activity of the red ginseng” 
(ii) The objective of the treatment is not to dry but to increase the physiological activity of the coarsely ground red ginseng by breaking down high molecular polymer to increase antioxidant property of the red ginseng” (applicants specification [0118]-[0120]). 
(iii) NPL Hee et al. discloses 12-18 hours heat treatment by infrared ray in order to dry red ginseng and therefore, do not teach claimed invention. 
In response to (i) –(iii), it is to be noted that NPL Hee et al. does not mention the claimed drying condition of 1-4 hours using IR heating. However the motivation to modify NPL Suk et al. by NPL Hee et al. are  because of (a) to reduce moisture and (b) to increase quality of the product. The claimed 1-4 hours can be addressed by considering these two motivations using result effective variable and discussed in the officer action above.

It is to be noted that the disclosed improved quality as disclosed by NPL Hee et al. includes (at least on page 9 lines 6-10 of NPL Hee et al.) antioxidant property as evidenced by applicants specification.
It is also to be noted that NPL Hee et al. includes (at least on page 9 lines 6-10 of NPL Hee et al.) as discussed above. Therefore, we can also address the far IR 

13.	Applicants argued that step (c ) of claim 18 recites “vortex” and Sakai et al. discloses “vessel vibrating mill”, vibrating ball mill, planetary ball mill ([0082] of Sakai) but not vortex.
In response, it is to be noted that the “vortex, by definition is “something that resembles whirlpool” and provides angular velocity (Marian Webster Dictionary).
Therefore, e.g. vessel vibrating mill or planetary ball mill are known to provide this property. 
As mentioned in the office action above that Sakai et al. discloses that plant material including ginseng ( [0056]) can be made with small particle size from 1 micron to 100 micron ([0084]) and it can include vibrator (i.e. vortex), ultrasonic shredder etc. ([0082]-[0084]).
It is also disclosed by NPL vortex vibration ball mill that “vibrating ball mill” includes vortex when it serves the purpose of milling with vortex vibration is necessary (page 1, and see Fig 1) and included in this office action.

14.	Applicants argued in remarks section, on page 13 first paragraph that “The Office Action attempts to address this temperature difference by citation to Qian. However, as noted above, Qian is related to mechanical cutters and the reduction of friction to 
In response, it is to be noted that Qian et al. was used as evidentiary reference.  
However, after review, it is understood that the office action can be maintained even without the evidentiary reference by Qian et al Therefore, Qian et al. is not used as evidentiary reference in this office action. 

15.	 Applicants argued in remarks section, on page 13 second paragraph that
(i)  “the ranges of 0 to 5°C and of -20 to -5°C do not touch or overlap, and are merely close. However, a showing of criticality will overcome the prima facie obviousness of close ranges. /n re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See also Minerals Separation, Ltd. v. Hyde, 242 U.S. 261, 271 (1916). 
(ii) Applicants also argued that applicant has already disclosed the criticality of the recited temperature in at least paragraph [0127] of the Specification.
(iii) In applicants’ specification in [0127], it recites “the fine grinding may be performed at a temperature of -20 to -5°C. Since the red ginseng particles circulate within the vortex, they are continuously cooled during the grinding process so an exothermic reaction hardly occurs.
However, since the red ginseng particles are finely ground at a very low
temperature, the fine grinding process may completely block the modification
or loss of active ingredients in the red ginseng by the heat. Also, since the fine
grinding process is performed at a very low temperature, the red ginseng

grinding efficiency by the collision may increase remarkably (Emphasis added).
	In response to (i)-(iii), it is to be noted that applicants specification [0127] cannot not establish the criticality and unexpected result. The reasons are, the [0127] in specification is insufficient to overcome the above rejection because 
(1) Applicants have not compared the claimed invention to the teachings of the closest prior art e.g. by NPL Wu et al. to  establish the criticality of the claimed low temperature condition over the closest prior art by Wu et al. in order to overcome the prima facie obviousness of close ranges as argued by the applicants. 
 (2), more importantly, the [0127] in specification are not commensurate in scope with the claims because it should compare a sufficient number of tests both inside and outside (i.e. as well as the upper and lower limits) the claimed range to show the criticality of the claimed range.  In re Hill 284 F.2d 955, 128 USPQ 197 (CCPA
1960). See MPEP 716.02. Evidence of unexpected results must be clear and convincing.  In re Lohr 137 USPQ 548.  
	 The action is made as non- final. 

Conclusion
16. 	Any inquiry concerning the communication or earlier communications from the
examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is
(571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner's supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number 

/BHASKAR MUKHOPADHYAY/ 
Examiner, Art Unit 1792